Exhibit 10.1


 
 


 

 

 
 
 


MERCEDES-BENZ FINANCIAL SERVICES USA LLC,
as Seller,
 
and
 
DAIMLER TRUST LEASING LLC,
as Purchaser
 
______________________________
 
FIRST-TIER SALE AGREEMENT
 
Dated as of March 1, 2012
______________________________


 
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE ONE
 
USAGE, DEFINITIONS AND INCORPORATION BY REFERENCE
 
Section 1.01.
Capitalized Terms; Rules of Usage
1



ARTICLE TWO

 
SALE OF THE FIRST-TIER ASSETS
 
Section 2.01.
Sale of the First-Tier Assets
2
Section 2.02.
Closing; Further Assignments
2
Section 2.03.
Intent; Savings Clause
2



ARTICLE THREE

 
REPRESENTATIONS AND WARRANTIES
 
Section 3.01.
Representations and Warranties of the Purchaser
3
Section 3.02.
Representations and Warranties of the Seller
4
Section 3.03.
Survival of Representations and Warranties
6



ARTICLE FOUR


CONDITIONS


Section 4.01.
Conditions to Obligation of the Purchaser
7
Section 4.02.
Conditions to Obligation of the Seller
7
Section 4.03.
Deemed Satisfaction of Conditions
7



ARTICLE FIVE

 
COVENANTS OF THE SELLER
 
Section 5.01.
Protection of Right, Title and Interest to the First-Tier Assets
8
Section 5.02.
Other Liens or Interests
9
Section 5.03.
Indemnification
9



ARTICLE SIX

 
MISCELLANEOUS PROVISIONS
 
Section 6.01.
Obligations of the Seller
11
Section 6.02.
Amendment
11

 
 
 
i

--------------------------------------------------------------------------------

 
 
Page
 
Section 6.03.
Waivers
11
Section 6.04.
Costs and Expenses
12
Section 6.05.
Notices
12
Section 6.06.
Severability
12
Section 6.07.
Counterparts
12
Section 6.08.
Successors and Assigns
12
Section 6.09.
No Petition
13
Section 6.10.
Table of Contents and Headings
13
Section 6.11.
GOVERNING LAW; SUBMISSION TO JURISDICTION
13
Section 6.12.
WAIVER OF JURY TRIAL
13
Section 6.13.
Limited Recourse
13
Section 6.14.
Each Exchange Note Separate; Assignees of Exchange Note
14

 
EXHIBITS
 
 

 Exhibit A –  Perfection Representations, Warranties and Covenants   A-1

 
 
 
ii

--------------------------------------------------------------------------------

 

 
This FIRST-TIER SALE AGREEMENT, dated as of March 1, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
between Mercedes-Benz Financial Services USA LLC, a Delaware limited liability
company (“MBFS USA”), as seller (the “Seller”), and Daimler Trust Leasing LLC, a
Delaware limited liability company, as purchaser (the “Purchaser”).
 
RECITALS
 
WHEREAS, pursuant to the Second Amended and Restated Trust Agreement, dated as
of April 1, 2008 (the “Titling Trust Agreement”), among MBFS USA, as titling
trust administrator, Daimler Trust Holdings LLC, as initial beneficiary, and BNY
Mellon Trust of Delaware (f/k/a BNYM (Delaware)) (f/k/a The Bank of New York
(Delaware)), Daimler Trust, a Delaware statutory trust (the “Titling Trust”),
was created to hold title to leases, vehicles and certain related assets (the
“Titling Trust Assets”);
 
WHEREAS, MBFS USA, as lender (in such capacity, the “Lender”) and as servicer
(in such capacity, the “Servicer”), the Titling Trust, Daimler Title Co., as
collateral agent (the “Collateral Agent”), and U.S. Bank Trust National
Association, as administrative agent, have entered into an Amended and Restated
Collateral Agency Agreement, dated as of March 1, 2009 (the “Collateral Agency
Agreement”), pursuant to which the Lender will make advances to the Titling
Trust from time to time that the Titling Trust will use to acquire Titling Trust
Assets;
 
WHEREAS, the parties to the Collateral Agency Agreement have entered into the
2012-A Exchange Note Supplement, dated as of March 1, 2012 (the “Exchange Note
Supplement”), pursuant to which an exchange note, having an aggregate initial
outstanding principal balance of $1,697,643,474.41, bearing a floating interest
rate and a stated maturity date of November 15, 2017 (the “2012-A Exchange
Note”), was issued and delivered to the Lender;
 
WHEREAS, pursuant to the Exchange Note Supplement, the Seller and the Titling
Trust have also specified certain leases and vehicles to be allocated to a
reference pool with respect to the 2012-A Exchange Note; and
 
WHEREAS, the parties hereto wish to enter into this Agreement pursuant to which
the Seller will sell, transfer and assign the 2012-A Exchange Note and certain
related property and rights to the Purchaser.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE ONE
 
USAGE, DEFINITIONS AND INCORPORATION BY REFERENCE
 
Section 1.01. Capitalized Terms; Rules of Usage.  Capitalized terms used herein
that are not otherwise defined shall have the meaning ascribed thereto in
Appendix 1 to the Exchange Note Supplement or, if not defined therein, in
Appendix A to the Collateral Agency Agreement.  Appendix A also contains rules
as to usage applicable to this Agreement.


 
 
 

--------------------------------------------------------------------------------

 


ARTICLE TWO
 
SALE OF THE FIRST-TIER ASSETS
 
Section 2.01. Sale of the First-Tier Assets.
 
(a) Effective as of the 2012-A Closing Date, the Seller sells, transfers,
assigns and otherwise conveys to the Purchaser, without recourse, all right,
title and interest of the Seller, whether now owned or hereafter acquired, in,
to and under the 2012-A Exchange Note and all of the Seller’s rights under the
2012-A Basic Documents, including all monies paid thereon and all monies due
thereon after the 2012-A Cutoff Date (collectively, the “First-Tier Assets”).
 
(b) The Purchaser accepts the sales, transfers, assignments and conveyances made
pursuant to Section 2.01(a) and pays to the Seller, as payment for the 2012-A
Exchange Note, the “Exchange Note Purchase Price” which is equal to (i) the net
proceeds of the sale of the 2012-A ABS Notes and (ii) the Certificates.  The
First-Tier Assets will become the property and rights of the Purchaser.
 
Section 2.02. Closing; Further Assignments.
 
(a) The sale, transfer, assignment and conveyance of the First-Tier Assets will
take place on the 2012-A Closing Date concurrently with the closings under the
Second-Tier Sale Agreement and the Indenture.
 
(b) The Seller acknowledges that, pursuant to the (i) Second-Tier Sale
Agreement, the Purchaser will sell, transfer, assign and convey the First-Tier
Assets to the Issuer and assign its rights under this Agreement to the Issuer
and (ii) the Indenture, the Issuer will assign and pledge the First-Tier Assets
and certain other property and rights to the Indenture Trustee for the benefit
of the 2012-A Secured Parties.  The Seller consents to such sale, transfer,
assignments, pledge and conveyance.
 
(c) The sale, transfer, assignment and conveyance of the First-Tier Assets
pursuant to this Agreement is without recourse, and the Seller does not
guarantee payment on the First-Tier Assets or collection of any Collateral Asset
included in the 2012-A Reference Pool.
 
Section 2.03. Intent; Savings Clause.  It is the intention of the parties hereto
that (i) the sale pursuant to Section 2.01 constitute an absolute sale of the
First-Tier Assets, including all monies paid thereon and all monies due thereon
on or after the 2012-A Cutoff Date, conveying good title to the First-Tier
Assets free and clear of any Lien other than Permitted Liens, from the Seller to
the Purchaser and (ii) the First-Tier Assets not be a part of the Seller’s
estate in the event of a bankruptcy or insolvency of the Seller.  If,
notwithstanding the intention of the parties hereto, such sale is deemed to be a
pledge in connection with a financing or is otherwise deemed not to be a sale,
the Seller grants, and the parties intend that the Seller grants, to the
Purchaser a security interest in the First-Tier Assets and the performance by
the Seller of the obligation by the Seller to pay to the Purchaser all amounts
received with respect to the 2012-A Exchange Note, and in such event, this
Agreement will constitute a security agreement under applicable law and the
Purchaser will have all of the rights and remedies of a secured party and
creditor under the UCC.
 


 
 
 
2

--------------------------------------------------------------------------------

 


ARTICLE THREE
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.01. Representations and Warranties of the Purchaser.  The Purchaser
represents and warrants to the Seller as of the 2012-A Closing Date:
 
(a) Organization and Good Standing; Qualification.  The Purchaser has been duly
organized and is validly existing as a limited liability company in good
standing under the laws of the State of Delaware, with the power and authority
to own or lease its properties and to conduct its activities as such properties
are currently owned or leased and such activities are currently conducted.
 
(b) Due Qualification.  The Purchaser is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of property or the conduct of its activities requires such qualification,
license or approval, unless the failure to obtain such qualifications, licenses
or approvals would not reasonably be expected to have a material adverse effect
on the Purchaser’s ability to perform its obligations under this Agreement.
 
(c) Power and Authority; Authorization; Execution and Delivery; Binding
Obligation.  The Purchaser has the power and authority to execute, deliver and
perform its obligations under this Agreement.  This Agreement has been duly
authorized, executed and delivered by the Purchaser and constitutes the legal,
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, except as such enforceability may be limited by
insolvency, bankruptcy, reorganization or other laws relating to or affecting
the enforcement of creditors’ rights and by general equitable principles.
 
(d) No Violation.  The consummation of the transactions contemplated by, and the
fulfillment of the terms of, this Agreement will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under its limited liability
company agreement, any material indenture, mortgage, deed of trust, loan
agreement, guarantee, lease financing agreement or similar agreement or
instrument under which the Purchaser is a party or by which the Purchaser is
bound, (ii) result in the creation or imposition of any Lien upon any of the
Purchaser’s properties pursuant to the terms of any such agreement or instrument
(other than Permitted Liens or Liens contemplated by the 2012-A Basic
Documents), (iii) violate the certificate of formation of the Purchaser or the
limited liability company agreement of the Purchaser or (iv) violate or
contravene any law or, to the Purchaser’s knowledge, any order rule or
regulation applicable to the Purchaser of any Governmental Authority having
jurisdiction over the Purchaser or its properties, the failure to comply with
which would reasonably be expected to have a material adverse effect on the
Purchaser’s ability to perform its obligations under this Agreement.
 


 
 
 
3

--------------------------------------------------------------------------------

 


(e) No Proceedings.  There are no proceedings pending, or, to the Purchaser’s
knowledge, threatened, and to the Purchaser’s knowledge there are no
investigations pending or threatened, against or affecting the Purchaser or its
property before any Governmental Authority (i) asserting the invalidity or
unenforceability of the 2012-A Exchange Note, the 2012-A ABS Notes this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or (iii) seeking any determination or ruling that
would reasonably be expected to have a material adverse effect on the ability of
the Purchaser to perform its obligations under this Agreement.
 
(f) No Material Default.  Neither the Purchaser nor its affiliates is in
material default under any agreement, contract, instrument, or indenture of any
nature whatsoever to which the Purchaser or its affiliates is bound, and which
default would have a material adverse effect on the ability of the Purchaser to
perform its obligations under this Agreement.
 
(g) No Consent.  No consent, approval, authorization, or order of any court or
governmental agency or body is required under federal or state law for the
execution, delivery, and performance by the Purchaser, or compliance by it with
this Agreement or the consummation of the transactions contemplated hereby, or
if required has been obtained or can be obtained prior to the execution of this
Agreement.
 
Section 3.02. Representations and Warranties of the Seller.  The Seller
represents and warrants to the Purchaser as of the 2012-A Closing Date:
 
(a) Organization and Good Standing; Qualification.  The Seller has been duly
organized and is validly existing as a limited liability company in good
standing under the laws of the State of Delaware, with the power and authority
to own or lease its properties and to conduct its activities as such properties
are currently owned or leased and such activities are currently conducted.
 
(b) Due Qualification.  The Seller is duly qualified to do business as a foreign
limited liability company in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
property or the conduct of its activities requires such qualification, license
or approval, unless the failure to obtain such qualifications, licenses or
approvals would not reasonably be expected to have a material adverse effect on
the Seller’s ability to perform its obligations under this Agreement.
 
(c) Power and Authority; Authorization; Execution and Delivery; Binding
Obligation.  The Seller has the power and authority to execute, deliver and
perform its obligations under this Agreement.  This Agreement has been duly
authorized, executed and delivered by the Seller and constitutes the legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, except as such enforceability may be limited by
insolvency, bankruptcy, reorganization or other laws relating to or affecting
the enforcement of creditors’ rights and by general equitable principles.
 


 
 
4

--------------------------------------------------------------------------------

 


(d) No Violation.  The consummation of the transactions contemplated by, and the
fulfillment of the terms of, this Agreement will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under its limited liability
company agreement, any material indenture, mortgage, deed of trust, loan
agreement, guarantee, lease financing agreement or similar agreement or
instrument under which the Seller is a party or by which the Seller is bound,
(ii) result in the creation or imposition of any Lien upon any of the Seller’s
properties pursuant to the terms of any such agreement or instrument (other than
Permitted Liens or Liens contemplated by the 2012-A Basic Documents to which the
Seller is a party), (iii) violate the certificate of formation of the Seller or
the limited liability company agreement of the Seller or (iv) violate or
contravene any law or, to the Seller’s knowledge, any order rule or regulation
applicable to the Seller of any Governmental Authority having jurisdiction over
the Seller or its properties, the failure to comply with which would reasonably
be expected to have a material adverse effect on the Seller’s ability to perform
its obligations under this Agreement.
 
(e) No Proceedings.  There are no proceedings pending, or, to the Seller’s
knowledge, threatened, and to the Seller’s knowledge there are no investigations
pending or threatened, against or affecting the Seller or its property before
any Governmental Authority (i) asserting the invalidity or unenforceability of
the 2012-A Exchange Note, the 2012-A ABS Notes or this Agreement, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that would reasonably be
expected to have a material adverse effect on the ability of the Seller to
perform its obligations under this Agreement.
 
(f) Ownership and Transfer of 2012-A Exchange Note. Immediately preceding its
sale of the 2012-A Exchange Note to the Purchaser, the Seller was the owner of
the 2012-A Exchange Note, free and clear of any claims, and after such sale of
the 2012-A Exchange Note to the Purchaser, the Purchaser shall be entitled to
all of the rights and benefits of a holder of the 2012-A Exchange Note under the
Collateral Agency Agreement and the Exchange Note Supplement.
 
(g) No Material Default.  Neither the Seller nor its affiliates is in material
default under any agreement, contract, instrument, or indenture of any nature
whatsoever to which the Seller or its affiliates is bound, and which default
would have a material adverse effect on the ability of the Seller to perform its
obligations under this Agreement.
 
(h) No Consent.  No consent, approval, authorization, or order of any court or
governmental agency or body is required under federal or state law for the
execution, delivery, and performance by the Seller, or compliance by it with
this Agreement or the consummation of the transactions contemplated hereby, or
if required has been obtained or can be obtained prior to the execution of this
Agreement.
 
(i) Ability to Perform.  The Seller does not have any reason or cause to believe
that it cannot perform each and every covenant of such party contained in this
Agreement.
 


 
 
5

--------------------------------------------------------------------------------

 


(j) Solvency; Fair Value.  Both before and after giving effect to the sale,
transfer, assignment and conveyance of the First-Tier Assets pursuant to this
Agreement, the Seller is solvent and the transfer of the 2012-A Exchange Note
pursuant hereto is not being made with the intent to hinder, delay or defraud
the creditors of the Seller or any affiliate thereof.  The Seller is receiving
from the Purchaser reasonably equivalent value in exchange for the transfer of
2012-A Exchange Note.
 
(k) Perfection Representations.  The Seller makes the representations and
warranties set forth on Exhibit A.
 
Section 3.03. Survival of Representations and Warranties
 
.  The representations and warranties set forth in this Article shall survive
the closing under Section 2.02, the sale of the First-Tier Assets by the
Purchaser to the Issuer pursuant to the Second Tier Sale Agreement, and the
pledge of the First-Tier Assets by the Issuer to the Indenture Trustee.  Upon
discovery by the Seller, the Purchaser or the Indenture Trustee of a breach of
any of the foregoing representations and warranties, the party discovering such
breach shall give prompt written notice to the others.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 


ARTICLE FOUR
 
CONDITIONS
 
Section 4.01. Conditions to Obligation of the Purchaser.  The obligation of the
Purchaser to accept the First-Tier Assets as set forth in Section 2.01 is
subject to the satisfaction of the following conditions:
 
(a) Representations and Warranties True.  The representations and warranties of
the Seller contained in Section 3.02 and in the other 2012-A Basic Documents
will be true and correct on the 2012-A Closing Date, and the Seller will have
performed on or prior to the 2012-A Closing Date all obligations to be performed
by the Seller under this Agreement on or prior to the 2012-A Closing Date.
 
(b) Delivery of 2012-A Exchange Note.  The Seller has delivered to the Purchaser
the 2012-A Exchange Note, registered in the name of “Daimler Trust Leasing LLC”
or its assignee or endorsed in blank by an effective endorsement.
 
(c) Documents to be Delivered by the Seller.  On the 2012-A Closing Date, the
Seller will deliver such other documents as the Purchaser may reasonably
request.
 
(d) Other Transactions.  The transactions contemplated by the 2012-A Basic
Documents will be consummated on or prior to the 2012-A Closing Date.
 
Section 4.02. Conditions to Obligation of the Seller.  The obligation of the
Seller to sell the 2012-A Exchange Note to the Purchaser as set forth in Section
2.01 is subject to each representation and warranty of the Purchaser as set
forth in Section 3.01 and the other 2012-A Basic Documents being true and
correct on the 2012-A Closing Date, and each obligation to be performed by the
Purchaser under this Agreement on or prior to the 2012-A Closing Date having
been performed on or prior to the 2012-A Closing Date.
 
Section 4.03. Deemed Satisfaction of Conditions.  Upon the transfer of the
First-Tier Assets to, and the acceptance of the First-Tier Assets by, the
Purchaser, all of the conditions set forth in this Article will be deemed to
have been satisfied.
 
 
 
7

--------------------------------------------------------------------------------

 


ARTICLE FIVE
 
COVENANTS OF THE SELLER
 
Section 5.01. Protection of Right, Title and Interest to the First-Tier Assets.
 
(a) Within ten days after the 2012-A Closing Date, the Seller, as debtor, will
record and file, at its own expense, an initial financing statement in each
jurisdiction in which such financing statement is required by Applicable Law,
naming the Seller, as debtor, and the Purchaser, as secured party, in such
manner as is necessary, under the laws of each such jurisdiction, to perfect the
sale, transfer, assignment and conveyance of the First-Tier Assets to the
Purchaser (to the extent that such sale, transfer, assignment and conveyance may
be perfected by such filing).  The Seller will deliver to the Purchaser
file-stamped copies of, or filing receipts for, any such document filed promptly
upon such document becoming available following such filing.
 
(b) The Seller will authorize and file such financing statements and cause to be
authorized and filed such amendments and continuation statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Purchaser in the First-Tier Assets and in the
proceeds thereof.  The Seller will deliver to the Purchaser file-stamped copies
of, or filing receipts for, any such document filed promptly upon such document
becoming available following such filing.
 
(c) The Seller authorizes the Purchaser to file any financing or continuation
statements, and amendments to such statements, in all jurisdictions and with all
filing offices as the Purchaser may determine, in its sole discretion, are
necessary or advisable fully to preserve, maintain and protect the interest of
the Purchaser in the First-Tier Assets and the proceeds thereof.  Such financing
and continuation statements may describe the First-Tier Assets in any manner as
the Purchaser may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the Purchaser’s interest in the First-Tier
Assets.  The Purchaser will deliver to the Seller file-stamped copies of, or
filing receipts for, any such document filed promptly upon such document
becoming available following such filing.
 
(d) The Seller agrees to do and perform any and all acts and to execute any and
all further instruments required or reasonably requested by the Purchaser or by
the Owner Trustee or the Indenture Trustee to more fully effect the purposes of
this Agreement, including the execution of any financing statements or
continuation statements relating to the First-Tier Assets for filing under the
UCC of any applicable jurisdiction.
 
(e) The Seller will give the Purchaser at least 30 days’ prior notice of any
change in its jurisdiction of organization and will promptly file (and hereby
authorizes the Purchaser and any assignee of the Purchaser hereunder to file)
all amendments of any previously filed financing or continuation statement and
any new financing statements as may be necessary to continue the perfection of
the Purchaser’s interest in the First-Tier Assets.  The Seller will cause the
Servicer to maintain its jurisdiction of organization (for purpose of Section
9-307 of the UCC) in only one state within the United States.
 
 
 
8

--------------------------------------------------------------------------------

 


(f) The Seller will not change its name, form of organization, or corporate
structure in any manner that would or could make any financing statement or
continuation statement filed by the Seller in accordance with Section 5.01(a)
seriously misleading within the meaning of Section 9-506 of the UCC, unless it
has given the Purchaser at least 30 days’ prior notice thereof and promptly
files appropriate amendments to all previously filed financing statements or
continuation statements.
 
Section 5.02. Other Liens or Interests.  Except for the sales, transfers,
assignments and conveyances under this Agreement, the Seller will not sell,
contribute, pledge, assign, transfer or allow to be issued any First-Tier Asset
to any other Person, or grant, create, incur, assume or suffer to exist any Lien
on any interest therein, and the Seller will defend the right, title, and
interest of the Purchaser in, to and under the First-Tier Assets against all
claims of third parties claiming through or under the Seller.  However, the
Seller’s obligations under this Section with respect to the First-Tier Assets
will terminate upon the payment in full of the 2012-A Exchange Note pursuant to
the Collateral Agency Agreement and the 2012-A Exchange Note Supplement.
 
Section 5.03. Indemnification.  The Seller will be liable under this Agreement
only to the extent of the obligations specifically undertaken by the Seller
under this Agreement, and agrees to the following:
 
(a) The Seller will indemnify, defend and hold harmless the Purchaser, and its
officers, directors, employees and agents, from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of, or imposed
upon the Purchaser through, the willful misconduct, negligence or bad faith of
the Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of the Seller’s obligations and duties under this Agreement.
 
(b) Promptly upon receipt by the Purchaser, or any of its officers, directors,
employees and agents, of notice of the commencement of any suit, action, claim,
proceeding or governmental investigation against it, the Purchaser will, if a
claim in respect of such suit, action, claim, proceeding or investigation is to
be made against the Seller under this Section, notify the Seller of the
commencement of such suit, action, claim, proceeding or investigation.  The
Seller may participate in and assume the defense and settlement of any such
suit, action, claim, proceeding or investigation at its expense, and no
settlement of such suit, action, claim, proceeding or investigation may be made
without the approval of the Seller and the Purchaser, which approvals will not
be unreasonably withheld or delayed.  The Seller’s obligations under this
Section will include reasonable fees and expenses of counsel and expenses of
litigation.  After notice from the Seller to the Purchaser of the Seller’s
intention to assume the defense of such suit, action, claim, proceeding or
investigation with counsel reasonably satisfactory to the Purchaser, and so long
as the Seller so assumes the defense of such suit, action, claim, proceeding or
investigation in a manner reasonably satisfactory to the Purchaser, the Seller
will not be liable for any expenses of counsel to the Purchaser unless there is
a conflict between the interests of the Seller and the Purchaser, in which case
the Seller will pay for the separate counsel to the Purchaser.
 
 
9

--------------------------------------------------------------------------------

 


(c) If the Seller makes any indemnity payments pursuant to this Section and the
Purchaser thereafter collects any of such amounts from others, the Purchaser
will promptly repay such amounts to the Seller, without interest.
 
(d) The indemnity obligations set forth in Section 5.03(a) will be in addition
to any obligation that the Seller may otherwise have and will survive the
termination of this Agreement.
 
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE SIX
 
MISCELLANEOUS PROVISIONS
 
Section 6.01. Obligations of the Seller.  The obligations of the Seller under
this Agreement will not be affected by reason of any invalidity, illegality or
irregularity of the 2012-A Exchange Note or any 2012-A Lease or 2012-A Vehicle
allocated to the 2012-A Reference Pool.
 
Section 6.02. Amendment.
 
(a) This Agreement may be amended, supplemented or otherwise modified from time
to time by a writing executed by the parties hereto, without the consent of any
Securityholder, to cure any ambiguity, to correct or supplement any provision
herein which may be inconsistent with any other provision herein or to add,
change or eliminate any other provision with respect to matters or questions
arising under this Agreement that are not inconsistent with the provisions of
this Agreement; provided, that, (i) the Seller shall have delivered to the
Indenture Trustee an Opinion of Counsel to the effect that such action will not
materially adversely affect the interests of any Noteholders or (ii) the Rating
Agency Condition shall have been satisfied with respect to such amendment.
 
(b) Each amendment, supplement or other modification of this Agreement other
than those provided for in Section 6.02(a) requires the consent of the Majority
Noteholders of the Controlling Class (or if the Notes are no longer Outstanding,
Holders of Certificates evidencing not less than a majority of the aggregate
Certificate Percentage Interests); provided, however, that no such amendment may
(i) increase or reduce in any manner the amount of, or accelerate or delay the
timing of, or change the allocation or priority of, collections of payments on
or in respect of the 2012-A Leases and 2012-A Vehicles or distributions that are
required to be made for the benefit of the Securityholders, change the Interest
Rate applicable to any class of Notes or the Required Reserve Amount for the
2012-A Reserve Account, without the consent of all holders of Notes then
Outstanding or (ii) reduce the percentage of the Note Balance of the Notes or of
the Controlling Class the consent of the Holders of which is required for any
amendment to this Agreement without the consent of all Holders of Notes or of
the Controlling Class then Outstanding.
 
(c) It shall not be necessary for the consent of any Person pursuant to this
Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
 
(d) Promptly after the execution of any such amendment, the Seller shall furnish
written notification of the substance of such amendment to the Owner Trustee,
the Indenture Trustee and the Rating Agencies.
 
Section 6.03. Waivers.  No failure or delay on the part of the Seller, the
Purchaser, the Issuer or the Indenture Trustee in exercising any power, right or
remedy under this Agreement will operate as a waiver thereof, nor will any
single or partial exercise of any such power, right
 


 
 
 
11

--------------------------------------------------------------------------------

 


or remedy preclude any other or further exercise thereof or the exercise of any
other power, right or remedy.
 
Section 6.04. Costs and Expenses.  The Seller will pay all expenses incidental
to the performance of its obligations under this Agreement and the Seller agrees
to pay all reasonable out-of-pocket costs and expenses of the Purchaser in
connection with the perfection as against third parties of the Purchaser’s
right, title and interest in and to the First-Tier Assets and the other property
and rights sold hereunder and the enforcement of any obligation of the Seller
hereunder.
 
Section 6.05. Notices.  Unless otherwise specified in this Agreement, all
notices, requests, demands, consents, waivers or other communications to or from
the parties to this Agreement will be in writing, including e-mail.  Unless
otherwise specified in this Agreement, any such notice, request, demand, consent
or other communication will be delivered or addressed as set forth below or at
such other address or facsimile number as any party may designate by notice to
the other parties.
 
 
(i)
In the case of the Seller:
Mercedes-Benz Financial Services USA LLC
36455 Corporate Drive
Farmington Hills, Michigan  48331
Attention:  Steven C. Poling
E-mail:  steven.c.poling@daimler.com
Facsimile:  (248) 991-6962

 
 
 
(ii)
In the case of the Purchaser:
Daimler Trust Leasing LLC
c/o Mercedes-Benz Financial Services USA LLC
36455 Corporate Drive
Farmington Hills, Michigan  48331
Attention:  Matthew Roy
E-mail:  matthew.roy@daimler.com
Facsimile:  (248) 991-6962

 
 
Section 6.06. Severability.  If any one or more of the covenants, agreements,
provisions or terms of this Agreement is held invalid, illegal or unenforceable,
then such covenants, agreements, provisions or terms will be deemed severable
from the remaining covenants, agreements, provisions and terms of this Agreement
and will in no way affect the validity, legality or enforceability of the other
covenants, agreements, provisions and terms of this Agreement or of the
First-Tier Assets or the rights of the holders thereof.
 
Section 6.07. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be an original, and all of which will together
constitute one and the same instrument.
 
Section 6.08. Successors and Assigns.  All covenants and agreements contained
herein will be binding upon, and inure to the benefit of, the parties hereto and
their respective
 
 
 
12

--------------------------------------------------------------------------------

 
 


successors and permitted assigns, all as provided in this Agreement.  Any
request, notice, direction, consent, waiver or other instrument or action by a
party to this Agreement will bind the successors and assigns of such
party.  Except as otherwise provided in this Agreement, no other Person will
have any right or obligation under this Agreement.
 
Section 6.09. No Petition.  Each of the Seller and the Purchaser covenants that
for a period of one year and one day (or, if longer, any applicable preference
period) after payment in full of all Exchange Notes, Notes and other Securities
it will not institute against, or join any Person in instituting against the
Initial Beneficiary, the Titling Trust, the Transferor, the Issuer or the 2012-A
Exchange Noteholder any bankruptcy, reorganization, arrangement, insolvency or
liquidation Proceedings, or other Proceedings under any Insolvency Law in
connection with any obligations relating to the 2012-A Exchange Note, any 2012-A
Notes or any 2012-A Basic Document and agrees that it will not cooperate with or
encourage others to institute any such Proceeding.
 
Section 6.10. Table of Contents and Headings.  The Table of Contents and the
various headings in this Agreement are included for convenience only and will
not affect the meaning or interpretation of any provision of this Agreement.
 
Section 6.11. GOVERNING LAW; SUBMISSION TO JURISDICTION.
 
(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
(b) Each party to this Agreement submits to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York State Court sitting in New York, New York for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated by the 2012-A Basic Documents.  Each party to this Agreement
irrevocably waives, to the fullest extent it may do so, any objection that it
may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.
 
Section 6.12. WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER 2012-A BASIC DOCUMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY SUCH OTHER 2012-A BASIC DOCUMENT.
 
Section 6.13. Limited Recourse.  The Seller and the Purchaser agree that any
claim that the Seller or the Purchaser may seek to enforce against each other is
limited to the First-Tier
 
 
 
13

--------------------------------------------------------------------------------

 
 


Assets only and does not represent a claim against the assets of the Seller or
the Purchaser as a whole or any assets other than the First-Tier Assets.
 
Section 6.14. Each Exchange Note Separate; Assignees of Exchange Note. Each
party hereto acknowledges and agrees (and each holder or pledgee of the 2012-A
Exchange Note, by virtue of its acceptance of such Exchange Note or pledge
thereof acknowledges and agrees) that (i) the Specified Interest is a separate
series of the Titling Trust as provided in Section 3806(b)(2) of Chapter 38 of
Title 12 of the Delaware Code, 12 Del. Code Section 3801 et seq., (ii) the
debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to (a) the 2012-A Exchange Note or the related
2012-A Reference Pool shall be enforceable against such 2012-A Reference Pool
only and not against any other Reference Pool or the Revolving Facility Pool and
(b) any other Exchange Note, any other Reference Pool, or the Revolving Facility
Pool shall be enforceable against such other Exchange Note, other Reference
Pools, or the Revolving Facility Pool only, as applicable, and not against the
2012-A Exchange Note or any 2012-A Lease or 2012-A Vehicle included in the
2012-A Reference Pool, (iii) except to the extent required by law, the leases
and the related leased vehicles included in the Revolving Facility Pool or
leases and the related leased vehicles included in any other Reference Pool with
respect to any other Exchange Note (other than the 2012-A Exchange Note
transferred hereunder which is related to the 2012-A Reference Pool) shall not
be subject to the claims, debts, liabilities, expenses or obligations arising
from or with respect to the 2012-A Exchange Note in respect of such claim, (iv)
no creditor or holder of a claim relating to (a) the 2012-A Exchange Note or the
related 2012-A Reference Pool shall be entitled to maintain any action against
or recover any assets allocated to any other Reference Pool, the Revolving
Facility Pool or any other Exchange Note or the assets allocated thereto (except
to the extent of amounts available to such Persons on a fully subordinated
basis) and (b) any other Reference Pool, the Revolving Facility Pool or any
other Exchange Note other than the 2012-A Exchange Note related to the 2012-A
Reference Pool shall be entitled to maintain any action against or recover any
assets allocated to the 2012-A Reference Pool and (v) any purchaser, assignee or
pledgee of an interest in the 2012-A Reference Pool or, the 2012-A Exchange
Note, must, prior to or contemporaneously with the grant of any such assignment,
pledge or security interest, (a) give to the Titling Trust a non-petition
covenant substantially similar to that set forth in Section 11.10 of the Titling
Trust Agreement and (b) execute an agreement for the benefit of each holder,
assignee or pledgee from time to time of any other Exchange Note to release all
claims to the assets of the Titling Trust allocated to the Revolving Facility
Pool and each other Reference Pool and, in the event that such release is not
given effect, to fully subordinate all claims it may be deemed to have against
the assets of the Titling Trust allocated to the Revolving Facility Pool and
each other Reference Pool.
 
 
 
14

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties hereto have caused this First-Tier Sale
Agreement to be duly executed by their respective officers duly authorized as of
the day and year first above written.
 
 

 
MERCEDES-BENZ FINANCIAL SERVICES
USA LLC, as Seller
                     By: /s/ Kenneth D. Casper       Name: Kenneth D. Casper    
  Title: Vice President                  

   By: /s/ Steven C. Poling       Name: Steven C. Poling       Title: Assistant
Secretary          

 

 
DAIMLER TRUST LEASING LLC,
as Purchaser
                     By: /s/ Kenneth D. Casper       Name: Kenneth D. Casper    
  Title: Vice President                  

   By: /s/ Steven C. Poling       Name: Steven C. Poling       Title: Assistant
Secretary    

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
 
 In addition to the representations, warranties and covenants contained in the
First-Tier Sale Agreement, dated as of March 1, 2012 (the “First-Tier Sale
Agreement”), between Mercedes-Benz Financial Services USA LLC, as seller (the
“Seller”), and Daimler Trust Leasing LLC, as purchaser (the “Purchaser”), the
Seller hereby further represents, warrants and covenants to the Purchaser as
follows on the 2012-A Closing Date:
 
1.  
The First-Tier Sale Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the 2012-A Exchange Note in favor of the
Purchaser, which security interest is prior to all other Liens and is
enforceable as such as against creditors of and purchasers from the Seller.

 
2.  
The 2012-A Exchange Note constitutes a “general intangible”, “instrument”,
“certificated security”, or “tangible chattel paper”, within the meaning of the
applicable UCC.

 
3.  
The Seller owns and has good and marketable title to the 2012-A Exchange Note
free and clear of any Liens, claim or encumbrance of any Person, excepting only
liens for taxes, assessments or similar governmental charges or levies incurred
in the ordinary course of business that are not yet due and payable or as to
which any applicable grace period shall not have expired, or that are being
contested in good faith by proper proceedings and for which adequate reserves
have been established, but only so long as foreclosure with respect to such a
Lien is not imminent and the use and value of the property to which the Lien
attaches is not impaired during the pendency of such proceeding.

 
4.  
The Seller has received all consents and approvals to the sale of the 2012-A
Exchange Note under the First-Tier Sale Agreement to the Purchaser required by
the terms of the 2012-A Exchange Note to the extent that it constitutes an
instrument or a payment intangible.

 
5.  
The Seller has received all consents and approvals required by the terms of the
2012-A Exchange Note, to the extent that it constitutes a securities
entitlement, certificated security or uncertificated security, to the transfer
to the Purchaser of its interest and rights in the 2012-A Exchange Note under
the First-Tier Sale Agreement.

 
6.  
The Seller has caused or will have caused, within ten days after the 2012-A
Closing Date, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the sale of the 2012-A Exchange Note from the Seller to the Purchaser
and the security interest in the 2012-A Exchange Note granted under the
First-Tier Sale Agreement.

 


A-1
 
 
 

--------------------------------------------------------------------------------

 


7.  
To the extent that the 2012-A Exchange Note constitutes an instrument or
tangible chattel paper, all original executed copies of each such instrument or
tangible chattel paper have been delivered to the Purchaser.

 
8.  
Other than the transfer of the 2012-A Exchange Note from the Seller to the
Purchaser under the First-Tier Sale Agreement and from the Purchaser to the
Issuer under the Second-Tier Sale Agreement and the security interest granted to
the Indenture Trustee pursuant to the Indenture, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed the 2012-A
Exchange Note.

 
9.  
The Seller has not authorized the filing of, nor is aware of, any financing
statements against the Seller that include a description of collateral covering
the 2012-A Exchange Note other than any financing statement relating to any
security interest granted pursuant to the 2012-A Basic Documents or that has
been terminated.

 
10.  
No instrument or tangible chattel paper that constitutes or evidences the 2012-A
Exchange Note has any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Indenture Trustee.

 
Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the First-Tier Sale Agreement.
 
 
 
 
 
A-2

--------------------------------------------------------------------------------